In the United S tes Court of Federal Claims

No. 17-7550
(Filed June 21, 2017)
NOT FOR PUBLlCATlON
swww»k***=\-*-k*=k*s-kksw**w*w FILED l
‘k
t _l'u‘.`r' 2 1 2017
WILLIAM HENRY MORGAN, * o_s_ couaT oF
* FEDEF€AI_ CLA||V|S
Plaintiff, *
v. *
'k
THE UNITED STATES, * j
k \
Defendant. * `
it
***%*%ic***‘k‘k***i'i"kk**k¥:k i

ORDER ‘

William Henry l\/lorgan filed the complaint in this case pro Se on June 5,
2017, along With an application to proceed in forma pauperis lt is clear from a
review of the complaint that the subject matter is not Within this court’s
jurisdiction, and accordingly this case must be dismissed pursuant to Rule 12(h)(3)
of the Rules of the United States Court of Federal Claims (RCFC). Mister l\/lorgan’s
claims concern the actions of officials of the Washington State government and its
localities and do not involve any entity of the United States government, and are
therefore not Within our subject-matter jurisdiction

Subject-matter jurisdiction can be challenged by the parties at any time, or
by the court sua aponte Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004). Pursuant to RCFC 12(h)(3), “[i]f the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action.” When a court
undertakes this determination, “the allegations stated in the complaint are taken as
true and jurisdiction is decided on the face of the pleadings.” Folden,, 379 F.Sd at
1354. lt is understandable that l\/lr. l\/lorgan, representing himself in this matter,
Would misunderstand the nature of our court and its jurisdiction But if everything
he has alleged in his complaint Were true, our court Would be powerless to remedy
it, as none of it involves the actions of federal officials or operation of federal laW.

This court’s jurisdiction must be based on the alleged existence of a contract '
With the federal government or on a violation by the federal government of a law or
constitutional provision mandating the payment of money. 28 U.S.C. § 1491(a)(1);

'P|J].'P LL|E|I| |J[||]|J ]iE|'-H: |]LBE

 

see also Total Meol. Mgmt., Inc. v. United Sto;tes, 104 F.3d 1314, 1319 (Fed. Cir.
1997) (holding that a plaintiff must plead the elements of a valid contract in order
to establish jurisdiction based On a contract with the United States); United States
v. Testo;n, 424 U.S, 392, 398 (1978) (noting that the 'l`ucker Act confers jurisdiction
only where the federal statute allegedly violated confers “a substantive right to
recover money damages from the United States”); Contrero;s U. United States, 64
Fed. Cl. 583, 588 (2005) (holding that this court’s jurisdiction “must be based on a
law or regulation that either entitles the plaintiff to a payment of money from the
government, or places a duty upon the government, the breach of Which gives the
plaintiff a money damages remedy”); Eastport S.S. Corp. U. United States, 372 F.Zd
1002, 1007 (Ct. Cl. 1987) (explaining that our court does not have jurisdiction to
hear “every claim involving or invoking the Constitution”). This court has the
power to hear only cases brought against the United Stostes government; this court
does not have jurisdiction over claims against state and city officials or agents. See
28 U.S.C. § 1491; RCFC 10(a); Wochakis 0. United States, 215 Ct. Cl, 1018, 1018
(1978); Clark v. United States, No. 11-100, 2014 WL 3728172, at "‘9 (Fed. Cl. July
28, 2014).

ln this matter, l\/lr. l\/lorgan is challenging the actions of Washington State
entities. He questions Why an uninsured motorist Who rear-ended plaintiff ’s car
was apparently not charged With criminal violations, See ECF No. 1 at 33, and he
unsuccessfully sought money in Washington State courts from the Washington
State l)epartment of Labor and lndustries. Plaintiff mistakenly refers to an
Assistant Attorney General of Washington State as an agent of the United States.
Compl. at 4; cf. Rose Acre Fo;rms, Inc. v. United Sto',tes, 373 F.3d 1177, 1196 (Fed.
Cir. 2004) (explaining the limited circumstances in which state officials act as
federal agents, which are not applicable here). And l\/lr. l\/lorgan curiously
references the attachments to his complaint relating to his litigation against
Washington State as “bonds” of which the United States has deprived him through
the criminal conduct of fraud, racketeering, embezzlement and counterfeiting Id.
at 2. Calling such documents “bonds” does not make them so, and such unspecified
allegations Would not be sufficient to state a claim within a federal court’s
jurisdiction, See Ash,croft v. lqbal, 558 U.S. 662, 678 (2009) (citing BellAtlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (holding that a complaint requires
“more than an unadorned, the-defendant-unlawfully-harrned-me accusation”), even
if our Court had jurisdiction over violations cf criminal law which We do not, see,
e.g., Stanwyck u. United Stdtes, 127 Fed. Cl. 308, 314 (2015) (“[T]he principle that
we do not exercise jurisdiction over criminal claims has been universally and
thoroughly well-established by decisions of our court . . . .”).

Thus, because there are no specific allegations of any actions taken by the
United States government in l\/lr, l\/lorgan’s complaint, and because his claim and
the attachment to his complaint concerns only the entities and officials of
Washington State and its subdivisions, this court lacks jurisdiction over the
complaint Accordingly, plaintiff ’s complaint is DlSlVlISSED as beyond our court’s

_2_

 

 

 

jurisdiction pursuant to RCFC 12(h)(3). Plaintiff’s application to proceed in forma
pauperis is hereby GRANTED, and thus Mr. Morgan need not pay the filing fee.

The Clerk shall close the case.
%4 M

vicrg"§,{?. woLs 1 j""
Judge

lT IS SO ORDERED.